Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0059353, filed on 5/18/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020 & 9/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 5, 11-15, 18-20, & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein, according to the second criterion, the logical address  manager transmits the logical address to the first software layer when the logical address is an odd logical address, and transmits the logical address to the second software layer when the logical address is an even logical address, and wherein, according to the first criterion, the logical address manager 20 transmits the logical address to the first software layer when the logical address is an even logical address, and transmits the logical address to the second software layer when the logical address is an odd logical address,” as disclosed in claim 5.

The prior art of record fails to disclose “wherein the address information changer sets a swap area based on the reference address, and changes, according to a first criterion or a second criterion selected based on the result of comparison, a logical address group including logical addresses that fall within the swap area among the plurality of logical addresses,” as disclosed in claim 11.

The prior art of record fails to disclose “wherein, according to the first criterion, the received logical address is transmitted to the first flash translation layer when the received logical address is an even logical address, and the received logical address is transmitted to the second flash translation layer when the received logical address is an odd logical address, and wherein, according to the second criterion, the received logical address is transmitted to the second flash translation layer when the received logical address is an even logical address, and the received logical address is transmitted to the first flash translation layer when the received logical address is an odd logical address,’ as disclosed in claim 18.

The prior art of record fails to disclose “swapping first data stored in the first memory area and second data stored in the second memory area with each other, wherein a logical address corresponding to the first data has an address value equal to or less than an address value of the reference address, and a logical address corresponding to the second data has an address value equal to or less than the address value of the reference address,” as disclosed in claim 22.

Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 16, 17, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Call et al. PG Pub US 2017/0235488 A1.

Regarding claim 1, Call discloses:
A memory controller configured to control a first memory area and a second memory area, the memory controller comprising (The flash memory device 104 may include a flash memory controller 106 [0027]): 
a first software layer configured to control the first memory area based on first logical addresses (The claim fails to define a software layer. For the purpose of this examination, a software layer is interpreted as the logical to physical mapping performed in 202A & 202B); a second software layer configured to control the second memory area based on second logical addresses (the processor 204 may determine whether the logical address of the access request falls within at least one of a plurality of windows. Each window from the plurality of windows may include a continuous range of logical addresses [0061]); and 
a logical address manager configured to: compare a logical address received from a host with a reference address selected from among a plurality of logical addresses to be used by the host (the window matching module 212 may determine if the logical address of the access request falls within at least one of the windows from the window table 208, e.g., window 0, window 1, . . . , or window N. For example, referring back to FIG. 3, the window matching module 212 may determine that the logical address with the access request equal to “0x09” falls within the window “0x08” to “0x0F.” [0061]); and 
transmit the logical address received from the host to the first software layer or the second software layer according to a criterion selected from between a first criterion and a second criterion based on the comparison (the processor 204 may determine if the L2P front map 202A or the L2P back map 202B may be used to translate the logical address to a physical address associated with the flash memory 108 based on whether the logical address of the access request falls within at least one of a plurality of windows from the window table 208 [0062]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the first software layer controls the first memory area to perform an operation corresponding to a logical address transmitted from the logical address manager, and wherein the second software layer controls the second memory area to perform an operation corresponding to a logical address transmitted from the logical address manager (different zones in the flash memory 108 may indicate corresponding flash memory blocks that can store the data associated with the L2P front map 202A or the L2P back map 202B. For example, a “zone A” may represent a first set of flash memory blocks associated with the L2P front map 202A and a “zone B” may represent a second set of flash memory blocks associated with the L2P back map 202B [0036]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the logical address manager transmits the logical address to the first software layer or the second software layer according to the second criterion when an address value of the logical address is equal to or less than an address value of the reference address (different zones in the flash memory 108 may indicate corresponding flash memory blocks that can store the data associated with the L2P front map 202A or the L2P back map 202B. For example, a “zone A” may represent a first set of flash memory blocks associated with the L2P front map 202A and a “zone B” may represent a second set of flash memory blocks associated with the L2P back map 202B [0036]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the logical address manager transmits the logical address to the first software layer or the second software layer according to the first criterion when an address value of the logical address is greater than an address value of the reference address (note that this claim fails to limit logical address manager transmits the logical address to the first software layer or the second software layer according to the first criterion from occurring when the address value of the logical address is equal to or less than an address value of the reference address. Therefore as long as address manager transmits the logical address to the software layer [Step 508 Fig. 5] this limitation is met).
Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein the logical address manager comprises a reference address changer configured to change the reference address based on change basis information (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Call also discloses:
wherein the change basis information includes information about a size of data received from the host, or timer information that is initialized when the reference address is changed (data that needs to be accessed frequently, also called hot data, can be mapped to the L2P front map 202A for quick accesses. For example, the hot data may include data that is accessed a number of times, which is greater than a threshold within a predetermined time period [0035]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 1. Call also discloses:
wherein first data stored in the first memory area and second data stored in the second memory area are swapped with each other, and wherein a logical address corresponding to the first data has an address value equal to or less than an address value of the reference address, and a logical address corresponding to the second data has an address value equal to or less than the address value of the reference address (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 9, Call discloses:
A memory controller configured to control a first memory area and a second memory area, the memory controller comprising (System and apparatus are described to provide window based flash translation layer using two separate maps implemented in a volatile memory that can allow different granularity into flash memory data [0005]): 
a first flash translation layer configured to control the first memory area based on a logical address included in a first logical address group; a second flash translation layer configured to control the second memory area based on a logical address included in a second logical address group (the processor 204 may determine whether the logical address of the access request falls within at least one of a plurality of windows. Each window from the plurality of windows may include a continuous range of logical addresses [0061]); and 
a logical address manager configured to determine logical addresses to be included in the first logical address group and the second logical address group, based on a result of comparison between a reference address and the plurality of logical addresses, wherein the reference address is selected from a host address group including a group of logical addresses to be used by the host (The window matching module 212 may compare the logical address of the access request with the window 0, window 1, . . . , window N from the window table 208 to determine if the logical address is located in one of the windows [0041]).

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 9. Call also discloses:
wherein the logical address manager comprises: a reference address changer configured to change the reference address based on change basis information; and an address information changer configured to change logical addresses included in the first logical address group and logical addresses included in the second logical address group, based on the reference address (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039] data that needs to be accessed frequently, also called hot data, can be mapped to the L2P front map 202A for quick accesses. For example, the hot data may include data that is accessed a number of times, which is greater than a threshold within a predetermined time period [0035]).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 10. Call also discloses:
wherein the change basis information comprises information about a size of data received from the host, or timer information that is initialized each time the reference address is changed (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 9. Call also discloses:
wherein first data stored in the first memory area and second data stored in the second memory area are swapped with each other, and wherein a logical address corresponding to the first data has an address value equal to or less than an address value of the reference address, and a logical address corresponding to the second data has an address value equal to or less than the address value of the reference address (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Regarding claim 17, Call discloses:
A method of operating a memory controller including a first flash translation layer configured to control a first memory area, and a second flash translation layer configured to control a second memory area, the method comprising: comparing a logical address received from a host with a reference address selected from among a plurality of logical addresses to be used by the host; selecting one of a first criterion and a second criterion based on a comparison between the logical address received from the host and the reference address (The window matching module 212 may compare the logical address of the access request with the window 0, window 1, . . . , window N from the window table 208 to determine if the logical address is located in one of the windows [0041]); and 
transmitting the logical address to one of the first flash translation layer and the second flash translation layer according to the selected criterion, wherein the logical address is transmitted to different flash translation layers depending on which of the first criterion and the second criterion is selected (If the logical address is located in one of the windows from the window table 208, the L2P front map 202A can be used for translation of the logical address to a physical address of the flash memory 108. If the logical address is not located in any of the windows from the window table 208, the L2P back map 202B can be used for translation of the logical address to a physical address of the flash memory 108 [0041]).
Regarding claim 21 the limitations of this claim have been noted in the rejection of claim 17. Call also discloses:
wherein the reference address is updated based on change basis information, and wherein the change basis information comprises information about a size of data received from the host, or timer information that is initialized when the reference address is changed (the windows may move based on frequent data accesses to certain logical sections or hot data. It may be desirable to keep the hot data within one of the windows from the window table 208 to allow fast accesses to the flash memory 108 using the L2P front map 202A, and to map the cold data to the L2P back map 202B [0039]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Larson et al Patent US 10,747,679 B1 discloses multiple indexes for memory translations.
Heller et al. PG Pub US 2017/0293553 A1 discloses multiple translation tables in an FTL.
Kang et al. PG Pub US 2014/0223089 A1 discloses block mapping in a FTL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133